Citation Nr: 0605491	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the post-operative residuals of a right inguinal hernia prior 
to February 8, 2005.

2.  Entitlement to an evaluation in excess of 10 percent for 
the post-operative residuals of a right inguinal hernia 
beginning February 8, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to March 
1969.  

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 2002 rating 
decision rendered by the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, in part, denied 
the appellant's claim for a compensable evaluation for his 
right inguinal hernia disability.  

In February 2005, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  Thereafter, in May 2005, the Board 
remanded this case for additional development.  

While the case was in remand status, the RO increased the 
appellant's disability evaluation for the right inguinal 
hernia disability from zero to 10 percent, effective February 
8, 2005; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Because the appellant filed his 
appeal before the 10 percent rating was made effective, the 
Board still has jurisdiction of the appeal for a rating in 
excess of zero percent for the right inguinal hernia prior to 
February 8, 2005.  Id.  Therefore, the issues on appeal are 
as listed on the title page.



FINDINGS OF FACT

1.  Prior to February 8, 2005, the residuals of the right 
inguinal surgical repair consisted of reports of 
sensitiveness as the only problem and objective medical 
evidence of two well-healed scars with no recurrence of the 
hernia.

2.  As of February 8, 2005, the residuals of the right 
inguinal surgical repair consist of complaints of pain and 
pushing in the area of the repair and objective medical 
evidence of a direct inguinal hernia recurrence that is 
easily reducible.

3.  The appellant does not wear a truss or any kind of a belt 
for the right inguinal hernia.

4.  The right inguinal hernia surgical repair residuals have 
not produced an exceptional or unusual disability picture 
with the need for frequent hospitalization or marked 
impairment with employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
appellant's postoperative residuals of the right inguinal 
hernia repairs were not met prior to February 8, 2005.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, 4.118, Diagnostic Codes 7338, 7803, 7804, 7805 (2001 
and 2005). 

2.  Beginning February 8, 2005, the criteria for an 
evaluation in excess of ten percent rating for the 
postoperative residuals of the right inguinal hernia repairs 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, 4.118, Codes 7338, 7803, 7804, 7805 
(2001 and 2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim by correspondence dated 
in August 2002 (prior to the October 2002 rating); this 
document informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In addition, in the January 2003 Statement of the Case (SOC), 
and the various Supplemental Statements of the Case (SSOC), 
the RO informed the appellant about what the evidence had to 
show to establish entitlement to an increased evaluation for 
an inguinal hernia.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was afforded an 
opportunity to testify before the Board.  The appellant was 
informed about the kinds of evidence that were required and 
the kinds of assistance that VA would provide.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist or notify that is unmet.

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant testified at his February 2005 Travel Board 
hearing that he experienced pain and a pushing sensation in 
the area of his inguinal hernia repair.  He said that it 
would hurt if he did heavy lifting.  The appellant also 
stated that the condition sometimes restricted his movement.  
He said that he did not wear anything for it.  See Hearing 
Transcript pp. 14-15 and pp. 20-21.

Review of the VA outpatient medical evidence of record dated 
between September 1999 and March 2003 reveals that the 
appellant did not report any problems with his right inguinal 
hernia residuals and that he did not receive any treatment 
for that disability.  A June 2005 clinic note indicates that 
the appellant had recently noted a bulge.  On physical 
examination, a reducible inguinal defect on the right was 
observed.  

The appellant underwent a VA medical examination in October 
2002; the appellant stated that, since the last repair (1998 
or 1999), he had had no further trouble with it, except that 
it was sensitive.  On physical examination, the right 
inguinal hernia area had two scars with very slight keloid 
formation.  There was no recurrence of the hernia.  There was 
no problem with the scars whatsoever.

The appellant underwent another VA medical examination in 
August 2005; the examiner reviewed the appellant's claims 
file and medical records and discussed the appellant's recent 
VA clinic visit findings.  The appellant complained of 
tenderness and pain from the hernia.  On physical examination 
there was a small bulge just above the level of the previous 
operative scar.  This bulge represented a direct inguinal 
hernia recurrence.  The examiner stated that the hernia was 
small and easily reducible.  The examiner noted that the 
appellant had refused the offer of a truss and that he did 
not wear a truss or any kind of belt.  

According to Diagnostic Code 7338, an inguinal hernia which 
is small, reducible, or without true hernia protrusion is 
noncompensable.  A noncompensable rating is applicable if the 
hernia has not been operated on but is remedial.  A 10 
percent rating is warranted for postoperative recurrent 
hernia which is readily reducible and well supported by a 
truss or belt.  A 30 percent rating is warranted for a small, 
postoperative recurrent, or unoperated irremediable hernia, 
not well supported by truss, or not readily reducible.  A 60 
percent evaluation is assigned when the hernia is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  38 C.F.R. § 114, Diagnostic Code 7338.

Analysis of the evidence of record supports the conclusion 
that the criteria for a compensable evaluation for an 
inguinal hernia were not met prior to February 8, 2005.  
There are no clinical findings indicating that the 
appellant's hernia had recurred prior to that date.  No 
hernia was found on the October 2002 VA medical examination 
and no evidence of recurrence was observed.  There is no 
medical evidence of record that indicates that the appellant 
had suffered a recurrence of the right inguinal hernia or 
that he had received treatment for his right inguinal hernia 
disability prior to February 8, 2005.  The next higher 
schedular rating (10 percent) under Diagnostic Code 7338 
requires the existence of a hernia.  As there was no clinical 
evidence of a recurrence of the hernia prior to February 8, 
2005, a compensable rating is not warranted.

On February 8, 2005, the appellant testified that he 
experienced a 'pushing' sensation in the area of the hernia 
repair.  Subsequent medical examination revealed the presence 
of a small and easily reducible direct right inguinal hernia 
recurrence.  However, that recurrence is not shown by the 
medical evidence of record to be not well supported by truss, 
or not readily reducible.  Therefore an evaluation in excess 
of 10 percent is not for assignment.

The appellant's right inguinal hernia disability may also be 
rated on the basis of the residual scars from the hernia 
repair surgeries.  At the time of the appellant's claim in 
June 2002, superficial, poorly nourished scars, with repeated 
ulceration, or superficial scars which are tender and painful 
on objective demonstration warranted the assignment of 10 
percent evaluations.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, respectively (2001).

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  
Under the current Diagnostic Code 7801, scars, other than 
head, face, or neck, that are deep or that cause limited 
motion, warrant a 10 percent evaluation for: Area or areas 
exceeding 6 square inches (39 sq. cm.).  Under the current 
Diagnostic Code 7802, a 10 percent rating is warranted for 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion: Area or areas of 144 
square inches (929 sq. cm.) or greater.  Under the current 
Diagnostic Code 7803, a 10 percent rating is warranted for 
unstable superficial scars.  Under the current Diagnostic 
Code 7804, a 10 percent rating is warranted for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118 
(2005).

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. 

Under both the former and the current regulations, scars may 
also be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001 and 2005).

The Board finds that the appellant's hernia repair scars do 
not warrant the assignment of a compensable evaluation.  The 
evidence does not show that the appellant has functional loss 
due to any right hernia repair scar.  Diagnostic Code 7805 
(2001 and 2005).  Furthermore, there is no medical evidence 
of record documenting any complaints of, findings of, or 
diagnosis of any problem due to scarring or the finding of 
any scar large enough that it would warrant a compensable 
rating on the basis of size alone.  38 C.F.R. § 4.118 (2005).

Additionally, the evidence does not show that any one of the 
scars is poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  Accordingly, 
a compensable rating is not warranted pursuant to Diagnostic 
Codes 7800, 7803, or 7804 (as in effect prior to August 30, 
2002).  With regard to the revised regulations, the evidence 
does not show that this disability covers an area or areas 
exceeding 6 square inches (39 sq. cm.), is superficial and 
unstable, or is painful on examination.  Accordingly, a 
compensable rating is not warranted pursuant to Diagnostic 
Codes 7800, 7801, 7803, or 7804 (as in effect August 30, 
2002).

The appellant has indicated that he should be assigned a 
higher rating for his right inguinal hernia disability.  
While the appellant contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.   Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
Competent medical evidence is required.  The medical evidence 
of record indicates no disabling manifestations from any of 
the service-connected right inguinal hernia post-operative 
residuals prior to February 8, 2005.  Beginning February 8, 
2005, there is no clinical evidence to establish that the 
right inguinal hernia repair residuals are commensurate with 
an evaluation in excess of 10 percent.  These clinical 
assessments are considered persuasive as to the appellant's 
degree of impairment due to the right inguinal hernia 
disability at issue because they consider the overall 
industrial impairment due to that disability.  

Notwithstanding the above discussion, a rating in excess of 
the currently assigned evaluations may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's right 
inguinal hernia disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings for hernia and scar disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has never undergone 
post-service hospitalization for his hernia repair scars, and 
he has generally not sought treatment for the right inguinal 
hernia condition.  The appellant has not offered any 
objective evidence of any symptoms due to the disability that 
would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
a remand for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

Therefore, the Board finds that the appellant is not entitled 
to a compensable evaluation for the right inguinal hernia 
disability prior to February 8, 2005.  Nor is the appellant 
entitled to an evaluation in excess of 10 percent beginning 
February 8, 2005.

ORDER

Entitlement to a compensable rating for the post-operative 
residuals of a right inguinal hernia is denied prior to 
February 8, 2005

Beginning February 8, 2005, an evaluation in excess of 10 
percent for the post-operative residuals of a right inguinal 
hernia is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


